USDC IN/ND case 3:21-cv-00325-JD-MGG document 10 filed 07/23/21 page 1 of 5


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 LARRIE M. LARKIN, SR.,

                  Plaintiff,

                         v.                                 CAUSE NO. 3:21-CV-325-JD-MGG

 REEVE, J. WALDON, and LOTT,

                  Defendants.

                                       OPINION AND ORDER

        Larrie M. Larkin, Sr., a prisoner without a lawyer, filed a complaint. 1 ECF 1. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

        Larkin alleges that on April 8, 2021, he was being escorted by Officer Reeve and

Lieutenant Lott back to his cell after taking a shower when he was assaulted with urine



        1 Larkin was granted leave to proceed in forma pauperis and assessed an initial partial filing fee
of $46.76, ECF 5, but has not made a payment. However, his filings in this case, ECF 6, 8 and 9, and in
another case before this court, No. 3:21-cv-288, demonstrate that he has been diligent in his attempts to
have the prison remit the fee from his prison trust account. Therefore, the court will proceed to screen the
case, while reminding Larkin that his obligation to pay the filing fee in this case remains, and the prison
will automatically deduct installment payments from his account as outlined in the order granting him
leave to proceed in forma pauperis.
USDC IN/ND case 3:21-cv-00325-JD-MGG document 10 filed 07/23/21 page 2 of 5


from an unknown prisoner. ECF 1 at ¶ 1. Neither Officer Reeve nor Lieutenant Lott

allowed Larkin to clean himself, and he was forced to sit in his cell covered in someone

else’s urine until he could shower the next day. Id. at ¶¶ 2, 8.

       The Eighth Amendment prohibits conditions of confinement that deny inmates

“the minimal civilized measure of life’s necessities.” Townsend v. Fuchs, 522 F.3d 765, 773

(7th Cir. 2008). In evaluating an Eighth Amendment claim, courts conduct both an

objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The

objective prong asks whether the alleged deprivation is “sufficiently serious” that the

action or inaction of a prison official leads to “the denial of the minimal civilized

measure of life’s necessities.” Id. Although “the Constitution does not mandate

comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981), inmates are entitled to

adequate food, clothing, shelter, bedding, hygiene materials, and sanitation. Knight v.

Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir.

2006); see also Norfleet v. Stroger, 297 F. App’x 538, 540 (7th Cir. 2008) (noting the caution

courts use when examining cases regarding exposure to human waste). On the

subjective prong, the prisoner must show the defendant acted with deliberate

indifference to the inmate’s health or safety. Farmer, 511 U.S. at 834.

       Here, it is possible that Larkin had the ability to clean himself in his cell, which

would cut against a finding of deliberate indifference. See Budd v. Motley, 711 F.3d 840,

843 (7th Cir. 2013) (noting the combination of unhygienic conditions and failure to

provide inmates a way to clean states a claim). But at the pleading stage, Larkin has

plausibly alleged an Eighth Amendment claim against Officer Reeve and Lieutenant


                                               2
USDC IN/ND case 3:21-cv-00325-JD-MGG document 10 filed 07/23/21 page 3 of 5


Lott for not allowing him to clean himself after he was covered in another offender’s

urine.

         Larkin further alleges that Lieutenant Lott, Officer Reeve, and Grievance Officer

J. Waldon failed to protect him from future attacks by not separating him from the

offender who attacked him. Under the Eighth Amendment, “prison officials have a

duty to protect prisoners from violence at the hands of other prisoners.” Farmer v.

Brennan, 511 U.S. 825, 833 (1994) (citations and internal punctuation omitted). However,

when an inmate is attacked by another inmate, the Eighth Amendment is violated only

if “deliberate indifference by prison officials effectively condones the attack by allowing

it to happen . . ..” Haley v. Gross, 86 F.3d 630, 640 (7th Cir. 1996). Here, Larkin has not

given any indication of an ongoing threat that would alert prison officials that he was

still in danger from the offender. General requests for help, expressions of fear, and

even prior attacks are insufficient to alert guards to the need for action. Klebanowski v.

Sheahan, 540 F.3d 633, 639-40 (7th Cir. 2008). There is nothing in the complaint to

suggest this was a targeted attack or that Larkin is at specific risk of being attacked

again.

         Finally, to the extent Larkin alleges Officer Walden should be held liable for not

adequately investigating the grievances he filed, this does not state a claim. Inmates

have no general right to have constitutional violations investigated after the fact. Daniel

v. Cook Cnty., 833 F.3d 728, 736 (7th Cir. 2016). A lawsuit against an individual under

§ 1983 requires “personal involvement in the alleged constitutional deprivation to

support a viable claim.” Palmer v. Marion Cnty., 327 F.3d 588, 594 (7th Cir. 2003). At the


                                              3
USDC IN/ND case 3:21-cv-00325-JD-MGG document 10 filed 07/23/21 page 4 of 5


time of an investigation, the alleged violation has already occurred. “[T]he alleged

mishandling of [plaintiff’s] grievances by persons who otherwise did not cause or

participate in the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d 950,

953 (7th Cir. 2011).

       For these reasons, the court:

       (1) GRANTS Larrie M. Larkin, Sr., leave to proceed against Lieutenant Lott and

Officer Reeve in their individual capacities for compensatory and punitive damages for

not allowing him to clean himself after being assaulted with another prisoner’s urine on

April 8, 2021, in violation of the Eighth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES J. Waldon;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Lieutenant Lott and Officer Reeve at

the Indiana Department of Correction, with a copy of this order and the complaint (ECF

1), pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant who does not waive service if

it has such information; and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Lieutenant Lott and Officer

Reeve to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to proceed

in this screening order.


                                            4
USDC IN/ND case 3:21-cv-00325-JD-MGG document 10 filed 07/23/21 page 5 of 5


     SO ORDERED on July 23, 2021

                                         /s/JON E. DEGUILIO
                                         CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT




                                     5
